Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/6/2022.  These drawings are approved.

Claim Rejections - 35 USC § 112
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 5-6 it is not clear what structure is a keystone shape is and therefore is unclear and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-7,12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3006086 (Bird) in view of US 3271888 (Graham) and US 1259689 (Waterman).
Regarding claims 1-3,5-7,12-15 and 18, Bird discloses a foot guard and shoe assembly, comprising: a shoe (11; see figures 1-2 ) having a metatarsal region, and a foot guard (shoe guard 10) including 
a pocket body defining a pocket (flexible envelope 14 made from an upper leather cover 15 and a lower leather cover 16), 
an elastic impact pad positioned in the pocket (cushion pad 13 made of sponge-like shock absorbing material with rigid plate 12), the envelope has an opening wherein the pad is removable from the cleated shoe (see page 2, lines 57-62) and a closed state when the structure is secured on the shoe.
wherein the impact pad is positioned on the metatarsal region of the shoe (see figure 1).
Bird lacks teaching the shoe having cleats and at least one band attached to the pocket body defining a first opening receiving the rear portion of the lower side of the shoe, and a second opening receiving the front portion of the lower side of the shoe to secure the impact pad.
Waterman teaches a shoe having cleats (7,8,10,15)  in the front portion and rear portion of the shoe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by Bird with cleats on the lower side having cleats at the front portion and the rear portion, as taught by Waterman, to provide additional traction for the shoe.
Graham teaches a first elastic band (32, 42) attached to the impact pad (10) defining a first opening receiving the rear portion of the lower side of the shoe, and a second elastic band (resilient biasing strap 50; see col. 2, lines 41-44) defining a second opening receiving the front portion of the lower side of the shoe to secure the impact pad.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the foot guard and cleated shoe assembly as taught by the combination above with a first elastic band attached to the impact pad defining a first opening receiving the rear portion of the lower side of the shoe, and a second elastic band defining a second opening receiving the front portion of the lower side of the shoe to secure the impact pad, as taught by Graham, to facilitate holding the impact pad in positioned on the shoe.  This dual band arrangement replaces the strap (17) and buckle arrangement (18) taught by Bird so as to facilitate securing the impact pad in place and additional  such an arrangement would facilitate attaching to a shoe without laces.
Regarding claim 3, the pocket as taught by Bird has a tapered end (13a) to form a closed state after the impact pad (12,13) is received in the pocket, see figure 4 of Bird.
Regarding claims 5-6, as understood, see figure 5 of Bird showing a keystone curved shape.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3006086 (Bird) in view of US 1259689 (Waterman) and US 5566477 (Mathis).
Regarding claims 9-11, Bird discloses a foot guard and shoe assembly, comprising: a shoe (11; see figures 1-2) having a metatarsal region, and a foot guard (shoe guard) including a primary elastic impact pad (guard 10 has cushion pad 13 made of sponge-like shock absorbing material) positioned over the metatarsal region of the shoe, at least one band (strap 17) attaching the impact pad to the shoe.
Bird lacks teaching the shoe with the lower surface having cleats in the front portion and the rear portion and at least one secondary impact pad positioned and removably attached to the primary impact pad.
Waterman teaches a shoe having cleats (7,8,10,15)  in the front portion and rear portion of the shoe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by Bird with cleats on the lower side having cleats at the front portion and the rear portion, as taught by Waterman, to provide additional traction for the shoe.
With regard to the one secondary impact pad, Mathis teaches at least one secondary removable impact pad (fashion panel 30) removably attached to the primary covering (28) positioned over the metatarsal region of the shoe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the foot guard and cleated shoe assembly as taught by the combination above with at least one secondary removable impact pad removably attached to the primary impact pad, in view of the teachings of Mathis, to provide a decorative appearance to the foot guard.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556